Citation Nr: 0417244	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  96-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois 


THE ISSUE

Evaluation of areflexic bladder, rated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO, which granted eligibility to VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for areflexic bladder as a 
result of phenol injection performed at a VA facility in 
February 1993.  A noncompensable evaluation was assigned, 
effective December 29, 1994.  


FINDINGS OF FACT

1.  Prior to receiving phenol injections at a VA facility in 
February 1993, the veteran's neurogenic bladder was 
manifested by voiding dysfunction requiring the use of a 
catheter to empty his bladder.

2.  After receiving phenol injections at a VA facility in 
February 1993, the veteran's neurogenic bladder continued to 
be manifested by voiding dysfunction requiring the use of a 
catheter to empty his bladder.


CONCLUSION OF LAW

The criteria for a compensable evaluation for areflexic 
bladder have not been met.  38 U.S.C.A. §§ 1151, 1155 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b (Diagnostic Code 7542) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  When, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt shall be resolved in favor 
of the claimant.  38 C.F.R. 4.3 (2003).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether a higher initial disability 
evaluation is warranted for any period of time since the 
award under 38 U.S.C.A. § 1151.

In addition, when an unlisted condition is encountered, it is 
permissible to rate it under a closely related disease or 
injury in which not only the function affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).

According to Diagnostic Code 7542, a neurogenic bladder is to 
be rated as voiding dysfunction.  See 38 C.F.R. § 4.115b 
(2003).  Voiding dysfunction is to be evaluated as urine 
leakage or frequency, or obstructed voiding.  See 38 C.F.R. 
§ 4.115a.

The criteria for rating continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence is as follows:  a 20 percent disability rating 
is assigned for continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
that must changed less than two times a day; a 40 percent 
rating requires the wearing of absorbent materials which must 
be changed two to four times a day; and a 60 percent 
disability rating requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times a day.  38 C.F.R. § 4.115a.

For urinary frequency, a 10 percent disability rating is 
warranted for a daytime voiding interval that is between two 
and three hours or when there is awakening to void two times 
per night.  38 C.F.R. § 4.115a.  A 20 percent evaluation 
requires a daytime voiding interval that is between one and 
two hours or awakening to void three to four times a night.  
Id.  A 40 percent disability rating is warranted for a 
daytime voiding interval that is less than one hour or 
awakening to void five or more times per night.  Id.  

For obstructed voiding, a noncompensable rating is assigned 
for obstructive symptomatology, with or without stricture 
disease requiring dilatation one or two times a year.  
38 C.F.R. § 4.115a.  A 10 percent evaluation is warranted for 
marked symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) that is manifested by any one, or 
combination, of the following:  (1) Post void residuals 
greater than 150 cubic centimeters (cc); (2) Uro-flowmetry, 
markedly diminished peak flow rate (less than 10 cc per 
second); (3) Recurrent urinary tract infections secondary to 
obstruction; or (4) Stricture disease requiring periodic 
dilatation every 2 to 3 months.  Id.  Urinary retention that 
requires intermittent or continuous catheterization is rated 
as 30 percent disabling.  Id.

In cases in which a pre-existing disability is aggravated by 
VA treatment, the percentage compensation payable under 38 
U.S.C.A. § 1151 is determined by subtracting the degree of 
disability prior to the VA treatment (if ascertainable) from 
the current overall degree of disability (except if total).  
38 C.F.R. §§ 3.322, 4.22 (2003); VAOPGCPREC 4-2001.

Private medical records show that the veteran was rendered 
paraplegic due to a spinal cord injury sustained on March 30, 
1986 when he suffered a gunshot wound, with the bullet lodged 
in the canal at T-7.  A May 1986 private rehabilitation 
discharge summary indicates that, while admitted, the veteran 
developed spontaneous, non-voluntary voiding with 100 to 500 
cc post-void residuals.  

A VA hospital discharge summary shows that, from January 3, 
1991, to May 31, 1991, the veteran was admitted for ongoing 
care of a sore.  The diagnoses included paralysis of bowel 
and bladder.

VA outpatient treatment records show that, in June 1992, the 
veteran had an external catheter to a drainage bag and 
performed catheterization twice a day.  In December 1992, he 
was performing self-intermittent catheterization.  

A VA hospital discharge summary shows that, from January 15, 
1992, to June 18, 1992, the veteran was admitted due to a 
pressure sore in the sacrum.  He was wearing an external 
catheter.  The diagnoses included neurogenic bladder and 
external catheter and intermittent catheterization.

VA outpatient treatment records show that, in February 1993, 
the veteran received phenol injections.

A VA hospital discharge summary shows that, from March 2, 
1993, to March 19, 1993, the veteran was seen for severe 
spasticity secondary to T7 spinal cord injury, and that he 
had had phenol nerve block injections on February 19, 1993.  
It was noted that, on the evening of the second injection, 
the veteran noted increased urinary retention and difficulty 
in emptying his bowel and that he got dysreflexia secondary 
to bladder retention accompanied with headaches, which were 
resolved with doing intermittent catheterization of the 
bladder.  It was noted that the veteran used to do 
intermittent catheterization twice a day and wore an external 
catheter.  It was reported that, after the injection, the 
veteran had had to perform intermittent catheterization of 
the bladder more often, every four to six hours.  The 
diagnoses were areflexic bladder secondary to phenol 
injection, T10 paraplegia with bowel and bladder paralysis, 
spasticity, and sebaceous cyst in the suprapubic area.  

VA outpatient treatment records show that, on November 9, 
1994, the veteran reported that his bladder was not 
functioning as before, and he required intermittent 
catheterization four times a day.

A VA hospital discharge summary, for the period dated from 
November 14, 1994, to November 23, 1994, indicates the 
veteran had a warm sensation on his bladder and was able to 
void freely.  It was noted that, in February 1993, the 
veteran had had phenol injections in his back to alleviate 
moderate spasms of the lower extremities.  Apparently, the 
veteran received a total of five injections; however, 
according to the veteran, the last one had been traumatic and 
made him feel sick.  Since then, the veteran had to perform 
intermittent catheterization four times a day.  
Cystometrogram (CMG) revealed a bladder capacity of 600cc 
with a good detrusor; however, when the bladder capacity was 
900cc, there was no detrusor.  It was concluded that the 
veteran would take medication in the morning and at the hour 
of sleep to suppress incontinence and he had to continue 
intermittent catheterization.  The diagnoses were neurogenic 
bladder, spinal cord injury level T7 with paraplegia, 
neurogenic bowel secondary to spinal cord injury, and chronic 
pain syndrome on Amitriptyline.

When the veteran filed his claim for loss of voiding function 
in December 1994, he reported that, prior to the February 
1993 phenol injections, he could urinate on his own and used 
an external catheter.  He stated that he went to the hospital 
in February 1993 due to bad muscle spasms and received phenol 
injections to lessen them.  He reported that he had received 
four injections prior to February 1993 but that it was after 
the last injection in February 1993 that his bladder would 
not automatically empty itself as it had in the past.  The 
veteran noted that he now has loss of voiding function and 
has to intermittently catheterize himself every three hours.

By rating action of August 1995, the RO awarded eligibility 
for compensation under the provisions of 38 U.S.C.A. § 1151 
but assigned a zero percent evaluation because, although 
there was an increase in symptomatology, the veteran had had 
a neurogenic bladder secondary to spinal cord injury prior to 
the injections.  The RO determined that a noncompensable 
evaluation for areflexic bladder secondary to phenol 
injection was warranted under 38 C.F.R. § 4.115b (Diagnostic 
Code 7512).  The RO explained that prior to the phenol 
injection in February 1993, the veteran used to perform 
catheterization twice a day and wore a catheter.  After the 
phenol injection, the veteran still wore a catheter but had 
to perform intermittent catheterization of the bladder more 
often.  

In a statement, received in July 1998, the veteran noted that 
his ability to void on his own had stopped completely.  Prior 
to the phenol injections, he had the ability to void on his 
own and only catheterized once per day, which was only to 
remove any residual urine left in his bladder.

VA treatment records from 1996 to 2003 reflect the veteran 
continued to have thoracic cord paraplegia with bowel and 
bladder paralysis, and used a catheter to empty his bladder.  

The veteran claims that he should be given a higher 
evaluation for purposes of compensation under 38 U.S.C.A. 
§ 1151 because he experienced an increase in the frequency of 
his daily intermittent catheterizations following the 
February 1993 phenol injections.  Nevertheless, while the 
medical evidence indicates that he was performing 
intermittent catheterization twice a day prior to the 
February 1993 phenol injection and shows that after the 
injection the frequency increased to four times a day, this 
does not provide a basis for an increased (compensable) 
evaluation for the veteran's neurogenic bladder.

The Board first observes that the medical records amply 
demonstrate that the veteran had loss of bladder control and 
wore a catheter prior to receiving phenol injections in 
February 1993.  Private medical records show that the veteran 
was rendered a paraplegic due to a spinal cord injury 
sustained on March 30, 1986, when he suffered a gunshot wound 
with the bullet lodged in the canal at T-7.  Further, there 
is no dispute that his bladder disability was due to this 
spinal cord injury, causing him to have paralysis of the 
bladder.  Finally, it is clear that the February 1993 phenol 
injection was given to the veteran to alleviate muscle spasms 
stemming from his spinal cord injury.

The question, which now confronts the Board, is whether to 
rate the veteran's current bladder disability at a 
compensable level in light of the pre-existing bladder 
disability.  Under VA regulations, a claimant is entitled to 
compensation only for additional disability over and above 
the degree of pre-existing disability.  See 38 C.F.R. 
§§ 3.322a, 4.78; VAOPGCPREC 4-2001.  As discussed above, the 
RO took the approach that the veteran's pre-existing 
disability had to be factored into the schedular evaluation 
of his current bladder disability.  For reasons that will be 
discussed immediately below, the Board agrees.

In the instant case, prior to the phenol injection in 
February 1993, the evidence shows that the veteran was using 
an external catheter and also was performing intermittent 
catheterization for his neurogenic bladder.  After the 
February 1993 phenol injection, the veteran was still using 
an external catheter and also continued to perform 
intermittent catheterization, albeit more frequently.

Based on the criteria for rating voiding dysfunction, the 
level of disability from the veteran's neurogenic bladder 
that was present prior to the phenol injection, which can be 
attributed to the spinal cord injury, would have warranted 
the same schedular rating that could be assigned for the 
level of bladder disability after the phenol injection in 
February 1993.  The veteran did not experience urinary 
leakage or frequency, but instead required a catheter to 
void.  Specifically, the criteria for the 30 percent rating 
for obstructed voiding call for urinary retention that 
requires intermittent or continuous catheterization.  
Intermittent catheterization is not specifically defined, but 
it is clear from the rating criteria that it means more that 
once every 2 or 3 months, which is the frequency of 
dilatation that warrants the next lower rating-10 percent.  
38 C.F.R. § 4.115a.  In other words, whether use of the 
catheter was required only once a day or continuously 
throughout the day, a 30 percent rating is assignable.  In 
the veteran's case, he performed catheterization only 2 times 
per day before the injection in February 1993 and as much as 
4 to 6 times per day thereafter.  This increase in need to 
catheterize reflects increased symptomatology, but not such 
that a rating greater than 30 percent could be assigned.  
Since the veteran was at the 30 percent level before the 
injections, and remained at that level thereafter, the award 
of a compensable rating is not warranted.  As noted above, VA 
General Counsel determined that 38 C.F.R. §§ 3.322(a) and 
4.22 were applicable to the rating of disabilities 
compensated under 38 U.S.C.A. § 1151.  Therefore, the degree 
of disability existing at the time of the treatment at issue 
should be deducted from the present degree of disability 
unless the present degree of disability is total.  See 
VAOPGCPREC 4-2001.

The Board lastly has considered whether the veteran is 
entitled to a rating for areflexic bladder on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the veteran's areflexic bladder has presented such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2003).  
In addition, the current evidence of record does not reflect 
that the veteran has required frequent hospitalization for 
his areflexic bladder, or interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards that are based on the average impairment 
of employment.  In view of these findings and in the absence 
of evidence of extraordinary symptoms, the Board concludes 
that the schedular criteria adequately contemplate the nature 
and severity of the veteran's areflexic bladder.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of the issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.

Given the nature of the veteran's areflexic bladder prior to, 
and after receiving the phenol injections in February 1993 at 
a VA facility, the Board finds that there is no basis under 
the Code discussed above for awarding a higher evaluation 
than already assigned at any time during the pendency of this 
claim.  Fenderson, supra.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
evaluation.  See 38 C.F.R. § 4.1 (2003).  At present, 
however, there is no basis for such an evaluation.  The Board 
concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for higher 
initial evaluation of areflexic bladder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence VA will 
retrieve.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations with 
respect to the claim for a higher evaluation.  The record 
reflects that the veteran was specifically advised in March 
2004 of the information and evidence needed to substantiate 
the claim for a higher evaluation, and that the 
correspondence additionally informed him of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  The Board concludes that the veteran has been 
given the required notice in this case, at least to the 
extent of what was required to substantiate his claim for a 
higher evaluation.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions that he should be awarded a higher 
evaluation, other than that already requested of him.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).


ORDER

A compensable evaluation for areflexic bladder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



